                   Case 20-10953-LSS                   Doc 78   Filed 05/08/20   Page 1 of 2



444 West Lake Street | Suite 1650 |Chicago, IL 60606




Phone:         (312) 776-2512

Fax:           (312) 264-2425

Email:         wdorsey@blankrome.com




                                                                 May 8, 2020


Filed Via ECF and Sent Via Email
Honorable Laurie Selber Silverstein
United States Bankruptcy Court for the District of Delaware
824 North Market Street
6th Floor
Wilmington, DE 19801

                   Re:       In re SureFunding, LLC, Case No. 20-10953
                             Response to Debtor Counsel’s May 8, 2020 Letter
                             Regarding Mr. Falkenberry’s Deposition

Dear Judge Silverstein:

       We write in response to Debtor counsel’s letter regarding Mr. Falkenberry’s
deposition. Debtor’s counsel chose to notice Mr. Falkenberry’s deposition for 2 p.m. Eastern on
May 7th. They did not advise the court reporter, Mr. Falkenberry, or the Noteholders’ counsel that
they expected the deposition to last beyond normal business hours. Indeed, the calendar invite for
the deposition circulated by the court reporting service reserved only three hours, ending at 5 p.m.
Eastern. No other deposition in the case, including the Abernathys, has lasted longer than about 4
hours.

        Debtor’s counsel spent the first two hours of the deposition asking about document
requests. (This is somewhat ironic, given Debtor’s refusal to produce already gathered
documents.) For planning purposes, Noteholders’ counsel then inquired about how much longer
counsel planned to take. Counsel responded that he had another three and a half to four hours of
questions. Noteholders’ counsel asked about the court reporter’s availability, and she informed
the parties that she could stay until 8 p.m. Eastern. I asked Debtor’s counsel to complete the
deposition in the prescribed timeframe and stated that Mr. Falkenberry and I were prepared to stay
as late as necessary to complete the deposition. The parties took only minimal breaks, and much
of those were spent addressing deposition issues. None of the three legal professionals present for
Debtor apparently looked into finding a replacement court reporter.

       Noteholders’ counsel does not yet have the transcript from the deposition, but the
questioning was often duplicative, harassing, and totally irrelevant to the pending motion to



                                              Blank Rome LLP | blankrome.com
               Case 20-10953-LSS        Doc 78     Filed 05/08/20       Page 2 of 2



Honorable Laurie Selber Silverstein
May 8, 2020
Page 2


dismiss centering on Debtors’ bad faith. Questions included Mr. Falkenberry’s feelings about the
Abernathys’ families and repeated retreads of prior questioning on irrelevant topics like Mr.
Falkenberry’s dealings with his own investors.

       At the conclusion of the deposition, Noteholders’ counsel asked Mr. Falkenberry if he was
available the following day. Mr. Falkenberry responded that he had a busy day but could
potentially make himself available for one hour between 7 and 8 a.m. Eastern. Noteholders’
counsel objected, stating that Debtors’ counsel had nearly six hours of questioning and should not
be permitted to drag Mr. Falkenberry back for another day and question him again.

       Noteholders’ counsel respectfully requests that the Court deny Debtor’s request to re-
depose Mr. Falkenberry.


                                                    Very truly yours,


                                                    s/ William J. Dorsey

                                                    William J. Dorsey
                                                    Partner
WJD:gf


cc:    Mr. Thomas Horan
       Mr. Gordon Gouveia
       Mr. Michael Sweet
       Mr. Scott Cousins
